Title: To George Washington from Brigadier General La Rochefermoy, 21 April 1777
From: La Rochefermoy, Matthias-Alexis
To: Washington, George



Sir,
Albany 21st April 1777.

I have the Honor to advise your Excellency that I arrived here four days ago, and am extreamly sorry to find this department so much neglected; scarse any preparation made for to furnish the Garrison of Ticonderoga with the necessary implyments to stop the progress of our Enemy were they to advance; The Cannon designed by order [of] Major General Gates are part of them now lying in this Town without Carriages. Other matters in the Quartermaster General’s Department appear also to me to be much neglected. I have to assure your Excellency that my Zeal is, and My best endeavers and abilities shall always be imployed for the service of this Country.

If your Excellency will permit me to present you my opinion regarding the enemy you have to oppose, I would advise your Excellency to avoid coming to action in the open fields as much as possible, by which much Blood may be saved to our Army: And in the woods I judge you will always have grate advantage, and I doubt not your distroying the enemy. I have the Honor to be with all respect, Your Excellency’s Most Obedt and most Humble Servant

derochefermoy

